Case 2:19-cv-04034-JMY Document5 Filed 12/11/19 Page 1 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT.

for the

Eastern District of Pennsylvania

KAREN HEPP

 

Plaintiff(s)

Vv. Civil Action No. 19-4034

FACEBOOK, INC.; IMGUR, INC.; REDDIT, INC.;
GIPHY, INC.; WGCZ S.R.O.
Defendant(s)

Nem Newer! See? Neuere” Nem Newer! eee Nee Ne Nee” Se ee”

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Imgur, Inc.
3500 S. Dupont Highway
Dover, DE 19901

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name aid address are:

Samuel Fineman
1999 Marlton Pike E., Suite 4
Cherry Hill, NJ 08003

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.
oe

; Lavin Signature of Clerk or Deputy Clerk

    

Date: 9/5/19 |

    

 
Case 2:19-cv-04034-JMY Document5 Filed 12/11/19 Page 2 of 8

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 19-4034

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) IMGUR, INC.

 

was received by me on (date) 12/6/19

© I personally served the summons on the individual at (place)

 

On (date) , or

 

 

© [left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or

63 Iserved the summons on (name of individual) CASEY PENEDA (authorized person at the agent) 5 who is
designated by law to accept service of process on behalf of (name of organization) IMGUR, INC.

 

 

C/O INCORPORATING SERVICES, LTD. 3500 S. DUPONT HWY., DOVER, DE 19901 Of (date) 12/6/19 AT 2:00 PM

 

© I returned the summons unexecuted because , or

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

Date: 12/6/19 ae

 

Server's signature

GRANVILLE MORRIS PROCESS SERVER
Printed name and title

 

BRANDYWINE PROCESS SERVERS, LTD
PO BOX 1360

WILMINGTON, DE 19899

302-475-2600

 

Server's address

Additional information regarding attempted service, ete:

SERVED: SUMMONS & COMPLAINT WITH EXHIBITS

SWORN TO ON 12/6/19

 

KEVIN DUNN
NOTARY PUBLIC
; STATE OF DELAWARE
My Commussion Expires September 14, 202

7 ~—

 

 

 
Case 2:19-cv-04034-JMY Document5 Filed 12/11/19 Page 3 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action

‘UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania

KAREN HEPP

 

Plaintiff(s)

Vv. Civil Action No. 19-4034

FACEBOOK, INC.; IMGUR, INC.; REDDIT, INC.;
GIPHY, INC.; WGCZ S.R.O.

 

Newer Nee Sn el Ne Ne Se Set et et et

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Reddit, Inc.
251 Little Falls Drive
Wilmington, DE 19808

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) —- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Samuel] Fineman
1999 Marlton Pike E., Suite 4
Cherry Hill, NJ 08003

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

OF COUR a)

    

Date: 9/5/19

 

 

y eo LE anf of Clerk or Deputy Clerk
Case 2:19-cv-04034-JMY Document5 Filed 12/11/19 Page 4 of 8

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

= on No.
Civil Action No 19-4034

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) REDDIT, INC.

 

was received by me on (date) 12/6/19

© I personally served the summons on the individual at (place)

 

on (date) , Or

 

 

© I left the summons at thé individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
On (date) , and mailed a copy to the individual's last known address; or

 

& I served the summons on (name of individual) | LYNANNE GARES (authorized person at the agent) _, Who is
designated by law to accept service of process on behalf of (name of organization) REDDIT, INC.

 

 

C/O CORPORATION SERVICE CO. 251 LITTLE FALLS DRIVE WILMINGTON, DE 19808 ON (date) 12/6/19 AT 1:00 PM

 

© Ireturned the summons unexecuted because , or

 

O Other (specify):

 

My fees are $. for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

—_

Date: 12/6/19

 

Server's signature

DENORRIS BRITT | PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD
PO BOX 1360 .
WILMINGTON, DE 19899

302-475-2600

Server's address

Additional information regarding attempted service, etc:

SERVED: SUMMONS & COMPLAINT WITH EXHIBITS _

; KEVIN DUNN
NOTARY PUBLIC
i STATE OF DELAWARE

| My Commistign Expires September 14, 2020

ames

SWORN TO ON 12/6/19

 

 
Case 2:19-cv-04034-JMY Document5 Filed 12/11/19 Page 5 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

‘for the

Eastern District of Pennsylvania

KAREN HEPP

 

Plaintiff(s)

Vv. Civil Action No. 19-4034

FACEBOOK, INC.; IMGUR, INC.; REDDIT, INC.;
GIPHY, INC.; WGCZ S.R.O.

 

Ne Ne Ne Nh ee et Net Ne ee Net ee ee”

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Giphy, Inc.
251 Little Falls Drive
Wilmington, DE 19808

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Samuel Fineman
1999 Marlton Pike E., Suite 4
Cherry Hill, NJ 08003

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 9/5/19

 

 

 
Case 2:19-cv-04034-JMY Document5 Filed 12/11/19 Page 6 of 8

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 19-4034

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) GIPHY, INC.

 

was received by me on (date) 12/6/19

ol personally served the summons on the individual at (place)

 

_ ON (date) , Or

 

 

C1 I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
On (date) , and mailed a copy to the individual's last known address; or

 

62 I served the summons on (name of individual) LYNANNE GARES (authorized person at the agent) —_, who is
designated by law to accept service of process on behalf of (name of organization) GIPHY, INC.

 

C/O CORPORATION SERVICE CO. 251 LITTLE FALLS DRIVE WILMINGTON, DE 19808 ON (date) 12/6/19 AT 1:00 PM

 

© Ireturned the summons unexecuted because , Or

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

cc
Date: 12/6/19

4
Server's signature

DENORRIS BRITT | PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD
PO BOX 1360

WILMINGTON, DE 19899

302-475-2600

Server's address
Additional.information regarding attempted service, etc:

SERVED: SUMMONS & COMPLAINT WITH EXHIBITS

SWORN TO ON 12/6/19

{ KEVIN DUNN

i NOTARY PUBLIC

| co STATE OF DELAWARE

3 My Constussion Expires Seprens her 14, 2020

   

eT

 
Case 2:19-cv-04034-JMY Document5 Filed 12/11/19 Page 7 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of Pennsylvania

 

 

)
)
)
KAREN HEPP )
Plaintiff(s) )

Vv. Civil Action No. 19-4034
)
)
FACEBOOK, INC.; IMGUR, INC.; REDDIT, INC.; )
GIPHY, INC.; WGCZ S.R.O. )
Defendant(s) )

SUMMONS IN.A CIVIL ACTION

To: (Defendant’s name and address)

Facebook, Inc.
251 Little Falls Drive
Wilmington, DE 19808

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Samuel Fineman
1999 Marlton Pike E., Suite 4
Cherry Hill, NJ 08003

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

     

Date: 9/5/19

 

Lavin Signature of Clerk or Deputy Clerk
Case 2:19-cv-04034-JMY Document5 Filed 12/11/19 Page 8 of 8

AO 440 (Rev. 01/09) Summons in a Civil Action (Page 2)

Civil Action No. 19-4034

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, ifany) § ACEBOOK, INC.

 

was received by me on (date) 12/6/19

C1 I personally served the summons on the individual at (place)

 

On (date) . , or

 

 

© I left the summons at the individual's residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or

 

& I served the summons on (name of individual) LYNANNE GARES (authorized person at the agent) _, Who is
designated by law to accept service of process on behalf of (name of organization) FACEBOOK, INC.

 

C/O CORPORATION SERVICE CO. 251 LITTLE FALLS DRIVE WILMINGTON, DE 19808 ON (date) 12/6/19 AT 1:00 PM

 

C1 I returned the summons unexecuted because , or

 

O Other (specify):

 

My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

—
Date: 12/6/19 wn

Server's signature

DENORRIS BRITT | PROCESS SERVER

Printed name and title

BRANDYWINE PROCESS SERVERS, LTD
PO BOX 1360

WILMINGTON, DE 19899

302-475-2600

Server's address
Additional. information regarding attempted service, etc:

SERVED: SUMMONS & COMPLAINT WITH EXHIBITS

SWORN TO ON 12/6/19

 

KEVIN DUNN
NOTARY PUBLIC
i STATE OF DELAWARE
i Mv Commission Expires September 14, 2020

Cha

 

 
